NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              AUG 25 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-30192

              Plaintiff - Appellee,              D.C. No. 1:08-cr-00043-RFC-1

  v.
                                                 MEMORANDUM*
TIMOTHY M. MORNEAU,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                        Argued and submitted July 29, 2010
                                Billings, Montana

Before: O’CONNOR, Associate Justice.** and THOMAS and W. FLETCHER,
Circuit Judges,

       Defendant Timothy M. Morneau was convicted of possession with intent to

distribute ecstasy and conspiracy to possess with intent to distribute ecstacy in



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Sandra Day O’Connor, Associate Justice of the United
States Supreme Court (Ret.), sitting by designation pursuant to 28 U.S.C. § 294(a).
violation of 21 U.S.C. §§ 841(a)(1) and 846. He now appeals the pretrial denial of

his suppression motion. We have jurisdiction under 28 U.S.C. § 1291 and affirm.1

      The district court denied Morneau’s motion to suppress, holding the initial

traffic stop justified based on a broken headlight and the continuation of the stop

supported by reasonable suspicion of criminal activity. Morneau here alleges only

that the stop was unreasonably prolonged. We review de novo the district court’s

ruling on a motion to suppress and review for clear error the underlying findings of

fact. United States v. Turvin, 517 F.3d 1097, 1099 (9th Cir. 2008).

      After de novo consideration, we agree with the district court that the stop

was not unreasonably prolonged. A motorist’s general expectations in a traffic

stop include a records check, United States v. Mendez, 476 F.3d 1077, 1080 (9th

Cir. 2007) (citing Berkemer v. McCarty, 468 U.S. 420, 437 (1984)), which Officer

Quinnell conducted in this case. Relying on Supreme Court precedent, this Court

has explained, “‘[M]ere police questioning does not constitute a seizure’ unless it

prolongs the detention of the individual, and, thus, no reasonable suspicion is

required to justify the questioning that does not prolong the stop.” Mendez, 476

F.3d at 1080 (quoting Muehler v. Mena, 544 U.S. 93, 101 (2005)). Questioning

may include inquiries unrelated to the purpose of the stop. See Turvin, 517 F.3d at
1
  Because the parties are familiar with the factual and procedural background, we
recite it here only insofar as it is necessary to understand the disposition.
                                          2
1100. Therefore, questioning that does not extend beyond the completion of a

records check does not prolong a stop and need not be supported by reasonable

suspicion. Here, the records check for Morneau and the other occupants of the car

ended around minute 16 of the stop, which means that all questioning until that

time was permissible because it did not extend the duration of the stop.

      The issue that remains, therefore, is whether the extension of the stop was

justified from minute 16 to minute 34, when the car’s owner (a passenger in the

car) gave consent for Officer Quinnell to search the car.

      Evaluating the totality of the circumstances at minute 16, id. at 1101

(determining reasonableness of prolongation of a stop based on a totality of the

circumstances analysis), we conclude that the officer had reasonable suspicion to

continue questioning the car’s occupants. By minute 16, factors that, taken

together, amounted to reasonable suspicion included: 1) occupants’ nervousness

and avoidance of eye contact; 2) Morneau’s continued deep sleep (or feigning of

sleep) despite cold February Montana air due to an open car window; 3)

contradictory stories by the car’s other occupants about whether Morneau was a

hitchhiker or knew one of them; 4) contradictory stories about the identity of the

person they planned to visit in Billings; 5) contradictions about when and where

they picked up Morneau; 6) the fact that Morneau—the alleged hitchhiker—knew


                                          3
the name of the person they were to visit in Billings, though neither of the other

occupants did, despite the fact that the other occupants each said they were visiting

the other’s friend; and 7) Morneau’s implausible claim that he legally crossed into

the United States from Canada on a snowmobile and subsequently had his ID

stolen.

      In light of these factors, it was reasonable for the officer to prolong the stop

from minute 16 to around minute 34 when he obtained consent to search the car.

Continued delay after minute 34 and before Morneau’s arrest was reasonable in

light of the circumstances of this case, including the need to move to the Highway

Patrol Office to ensure safety and comfort during the search of the car.

      Viewing the “totality of the circumstances” surrounding the stop, the

officer’s conduct was reasonable, and we therefore affirm the district court’s denial

of Morneau’s motion to suppress.

      The judgment of conviction is AFFIRMED.




                                          4